IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-59,944-05


                  EX PARTE CHARLES MATTHEW FARMER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. D180201AR IN THE 260TH DISTRICT COURT
                             FROM ORANGE COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to assault and was sentenced to two years’ imprisonment. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because trial counsel

provided incorrect advice about parole eligibility. Alternatively, he alleges that he is not being

provided parole review in a timely manner. Applicant has alleged facts that, if true, might entitle him

to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim.

App. 2012). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC . art. 11.07, § 3(d). The trial court shall order trial
                                                                                                       2

counsel to respond to Applicant’s claim. The trial court shall also order the Texas Department of

Criminal Justice’s Office of the General Counsel to obtain a response from a person with knowledge

of relevant facts to respond to Applicant’s claim that he has been denied parole review. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law addressing Applicant’s

claims. The trial court shall make specific findings addressing Applicant’s parole eligibility. The trial

court shall also make specific findings as to whether trial counsel’s performance was deficient and

Applicant would have insisted on a trial but for counsel’s alleged deficient performance. The trial

court shall also make findings addressing whether TDCJ has considered Applicant for release to

parole and if not, whether he has a parole review date. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                         3

Filed: August 19, 2020
Do not publish